DETAILED ACTION
A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-26 are directed to an apparatus non-elected without traverse.  Accordingly, claims 19-26 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-18, and 27-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A modular wearable electronic system including: a brake, piston, caliper, or any combination thereof, configured to automatically press against a disc, rotational mechanism, coupling piece, connecting piece, plate, cylinder, or any combination thereof, when activated, wherein the brake, piston, caliper, or any combination thereof apply frictional force to the disc, rotational mechanism, coupling piece, connecting piece, plate, cylinder, or any combination thereof, when activated, and wherein activating the brake, piston, caliper, or any combination thereof is capable of restricting or resisting a movement, flexing, swinging, or bending of one or more of a wearer’s joints; a plurality of rigid or semi-rigid hinges, mechanical joints, bendable materials, soft materials, soft robotics, or combinations thereof, capable of being located at or near one or more of a wearer’s joints; one or more processor capable of collecting and processing data received from or through the modular wearable electronic system, or received from one or more sensor connected to the modular wearable electronic system; and wherein, after the data is collected and processed the restriction, the resistance, or the frictional force is automatically changed or adjusted at or near one or more of  the wearer’s joints.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774